                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   FINJAN, INC.,                                              No. C 17-05659 WHA
For the Northern District of California




                                          11                  Plaintiff,
    United States District Court




                                          12     v.                                                       ORDER RE SHOW CAUSE
                                                                                                          ORDER
                                          13   JUNIPER NETWORKS, INC.,
                                          14                  Defendant.
                                                                                         /
                                          15
                                          16          An order denying plaintiff Finjan, Inc.’s motion for summary judgment of infringement
                                          17   of Claim 1 of United States Patent No. 8,141,154 (“the ’154 patent”) further ordered the parties
                                          18   to show cause as to why the Court should not enter judgment of noninfringement in favor of
                                          19   defendant Juniper Networks, Inc. (Dkt. No. 459 at 12).
                                          20          As background, the ’154 patent is directed toward a system and method “for protecting
                                          21   a client computer from dynamically generated malicious content” and statically generated
                                          22   conventional viruses (’154 patent, Abstract). The basic set up of the ’154 patent’s purported
                                          23   invention involves “[t]hree major components”: (1) gateway computer, (2) client computer,
                                          24   and (3) security computer (id. at 8:45–46). A preferred embodiment describes a gateway
                                          25   computer that intercepts content being sent to the client computer for processing (id. at
                                          26   8:48–51). The gateway computer modifies the content by replacing the call to the original
                                          27   function with a corresponding call to a substitute function, which operates to send the input of
                                          28   the original function to a security computer for inspection (id. at 5:10–12). The gateway
                                               computer then transmits “the modified content” to the client computer, which processes the
                                           1   modified content (id. at 5:14–16). When the substitute function is invoked, the client computer
                                           2   transmits the input to the security computer for inspection (id. at 5:16–18). The security
                                           3   computer then inspects the input and transmits “an indicator of whether it is safe for the client
                                           4   computer to invoke the original function with the input” (id. at 5:20–22). The client computer
                                           5   invokes the original function “only if the indicator . . . indicates that such invocation is safe”
                                           6   (id. at 5:22–25).
                                           7          Claim 1 of the ’154 patent reads as follows (’154 patent at 17:32–44 (emphasis added)):
                                           8             1.        A system for protecting a computer from dynamically generated
                                                                   malicious content, comprising:
                                           9
                                                                          a content processor (i) for processing content received
                                          10                              over a network, the content including a call to a first
                                                                          function, and the call including an input, and (ii) for
For the Northern District of California




                                          11                              invoking a second function with the input, only if a
                                                                          security computer indicates that such invocation is safe;
    United States District Court




                                          12
                                                                          a transmitter for transmitting the input to the security
                                          13                              computer for inspection, when the first function is
                                                                          invoked; and
                                          14
                                                                          receiver for receiving an indicator from the security
                                          15                              computer whether it is safe to invoke the second function
                                                                          with the input.
                                          16
                                               In construing the term “content processor,” the prior order denying Finjan’s summary
                                          17
                                               judgment motion found that a person of ordinary skill in the art would have understood the
                                          18
                                               “content processor” in Claim 1 to process modified content (Dkt. No. 459 at 7). This was
                                          19
                                               based in part on the fact that the specification itself described the “present invention” as
                                          20
                                               “operat[ing] by replacing original function calls with substitute function calls within the
                                          21
                                               content, at a gateway computer, prior to the content being received at the client computer” (id.
                                          22
                                               at 7 (citing ’154 patent at 4:55–60) (emphasis added)). In light of the foregoing construction,
                                          23
                                               that order found that on the then-current record, the accused products did not infringe and
                                          24
                                               accordingly denied Finjan’s motion (id. at 11).
                                          25
                                                      In response to the order to show cause, Finjan marshals additional evidence and asserts
                                          26
                                               that the three accused products — SRX Series Gateways, Sky Advanced Threat Prevention,
                                          27
                                               and Advanced Threat Prevention Appliance — infringe under the foregoing construction.
                                          28
                                               Specifically, Finjan argues that each of those three products process “modified content,”

                                                                                                 2
                                           1   including: (1) content modified for malicious URL redirection; (2) content modified by
                                           2   encryption; and (3) content modified by buffering and building.
                                           3          Juniper counters that Finjan improperly attempts to “redefin[e] the meaning of
                                           4   ‘modified content’ to include ‘original content’ ” (Dkt. No. 479 at 1). This order agrees. As
                                           5   explained in the order denying Finjan’s motion for summary judgment, the “content processor”
                                           6   processes content that includes (Dkt. No. 459 at 7):
                                           7               “first function” [that] clearly involves the “substitute function,” which
                                                           sends the content’s input to the security computer for inspection once
                                           8               invoked. According to the specification, the substitute function exists
                                                           only after the original content is modified at the gateway computer (see,
                                           9               e.g., ’154 patent at 9:13–28). Accordingly, the claimed “content”
                                                           necessarily refers to modified content.
                                          10
                                                      Here, Finjan offers theories of infringement that purportedly involve a “content
For the Northern District of California




                                          11
                                               processor” that processes “modified content.” But Finjan’s proffered forms of “modified
    United States District Court




                                          12
                                               content” do not fit within the scope of the claim language. True, the aforementioned forms of
                                          13
                                               content may have been modified in some way at some time. But as Juniper points out, none of
                                          14
                                               Finjan’s new theories involves original content modified with a substitute function (which
                                          15
                                               function sends the content to the security computer when invoked) at the gateway computer, as
                                          16
                                               required by the ’154 patent.
                                          17
                                                      First, Finjan argues that the three accused products process modified content because
                                          18
                                               “[h]ackers often compromise a web site and manipulate the content hosted on the web server
                                          19
                                               before it is delivered to the user” and that the accused products “process this modified content
                                          20
                                               in order to protect the user from hackers” (Dkt. No. 474 at 1). But this ultimately amounts to
                                          21
                                               the original content initially received by the claimed system. The “modified content” Finjan
                                          22
                                               proposes under this theory does not involve a substitute function as required by Claim 1.
                                          23
                                                      Second, Finjan contends that the accused products process content modified through an
                                          24
                                               encryption algorithm (id. at 3, 5, 7). It asserts that the SRX “receives and processes content
                                          25
                                               that has been modified by a remote server through cryptographic protocols, such as ‘Transport
                                          26
                                               Layer Security’ (“TLS”) and ‘Secure Socket Layer’ (“SSL”) (id. at 3). And, Sky ATP and
                                          27
                                               ATP Appliance process content modified through encryption such as SSL, with ATP
                                          28
                                               Appliance including a “specific functionality for the processing of encrypted content,”

                                                                                               3
                                           1   according to Finjan (id. at 5, 7–8). The accused products also process compressed data (e.g.,
                                           2   zip file), which Finjan asserts constitutes modified content (id. at 4, 6, 8). But again, these
                                           3   “modifications” occur before the content is sent to the gateway computer. Moreover, the
                                           4   “modifications” do not fall within the meaning of Claim 1, as they do not involve a “substitute
                                           5   function” as disclosed in the specification.
                                           6           Third, Finjan argues that the accused products process modified content because said
                                           7   content has been “buffered” or “chunked.” As to the SRX, Finjan argues that “the
                                           8   AAMW_transport_module (which is what sends the sample to the Sky ATP) is a ‘content
                                           9   processor’ that receives the buffered and chunked, and therefore ‘modified’, content while the
                                          10   content is being processed by the component of the SRX Gateway that will transfer the content
For the Northern District of California




                                          11   to the security computer” (id. at 4). Sky ATP processes modified content, according to Finjan,
    United States District Court




                                          12   because “the data that the SRX Gateway receives is buffered and built into the modified
                                          13   content that is sent to the content processor in Sky ATP” (Dkt. No. 474 at 6). Finjan also
                                          14   contends that ATP Appliance processes modified content because “it receives content together
                                          15   with metadata” (id. at 8). It further points to evidence that the SRX “modifies the content
                                          16   because it intercepts the request, buffers it, replaces the get request with its own, and its own ip
                                          17   address, and processes the response before sending it to” Sky ATP and ATP Appliance for
                                          18   further processing (id. at 6, 9).
                                          19           As Juniper points out, however, under this theory, the content is simply broken into
                                          20   pieces for processing, not “modified” within the meaning of Claim 1. Nor has Finjan shown
                                          21   that the “get request” and “ip address” replacements constitute the “substitute function”
                                          22   involved in the claimed “modified content.” Finjan’s metadata theory similarly fails, as it
                                          23   offers no evidence that modification with metadata constitutes a “substitute function” within
                                          24   the meaning of Claim 1.
                                          25           Moreover, Finjan’s doctrine of equivalents arguments fail to sufficiently raise an issue
                                          26   of fact. It first argues that the accused products “perform the same function performed as a
                                          27   ‘content processor’ because they will process content that was received from the internet that
                                          28   has been modified to be encrypted, harmful or malicious, and allow the use of a security


                                                                                                 4
                                           1   computer to determine if it is safe to invoke a function with an input to a function in the
                                           2   content” (id. at 9). Again, this simply amounts to the “original content” under the ’154 patent
                                           3   and thus cannot reasonably be equivalent to the claimed “modified content.”
                                           4          Finjan next asserts that the accused products “use modified content, as the content is
                                           5   modified via the accused products so that the original ‘first function,’ which was to directly
                                           6   contact the given location on the Internet (the input), instead sends the input to a security
                                           7   processor for further processing” (id. at 10). As Juniper points out, however, Finjan fails to
                                           8   point to any real evidence supporting this notion. It merely cites to paragraph 111 of the
                                           9   Mitzenmacher declaration, which in turn simply regurgitates the same conclusory language as
                                          10   in the briefing. Such self-serving evidence fails to raise a triable issue.
For the Northern District of California




                                          11          Finally, Finjan contends that Juniper “sandbagged” Finjan in raising a new claim
    United States District Court




                                          12   construction in its opposition brief (Dkt. No. 474 at 11–14). But that does not explain why
                                          13   Finjan failed to offer any support in its reply brief under the adopted construction. Nor is
                                          14   Finjan’s complaint that “it would be procedurally unfair to exclude Finjan from presenting a
                                          15   full infringement case for Claim 1” of the ’154 patent persuasive — the order to show cause
                                          16   was issued precisely to give Finjan the fair opportunity to present evidence of infringement
                                          17   under the adopted construction. And, Finjan took full advantage of this opportunity by filing
                                          18   pages upon pages of briefing, declarations, and exhibits.
                                          19          At bottom, this order finds that Finjan failed to raise a triable issue of fact, even when
                                          20   construing the evidence in the light most favorable to Finjan. Accordingly, summary judgment
                                          21   of noninfringement of Claim 1 of the ’154 patent in favor of Juniper is GRANTED.
                                          22
                                          23          IT IS SO ORDERED.
                                          24
                                               Dated: July 23, 2019.
                                          25                                                         WILLIAM ALSUP
                                                                                                     UNITED STATES DISTRICT JUDGE
                                          26
                                          27
                                          28


                                                                                                 5
